  Case 16-34911       Doc 44     Filed 11/08/18 Entered 11/08/18 17:42:36         Desc Main
                                   Document     Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF ILLINOIS

 In re:                                         )
                                                )
 CALDERONE, MICHAEL J.                          )   Bankruptcy Case No. 16‐34911 ABG
                                                )   Chapter 7
                                                )
 Debtor(s).                                     )


                                       CERTIFICATE OF SERVICE


       The undersigned certifies that on November 8, 2018 I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

          CALDERONE, MICHAEL J.
          314 ROCK HALL CIRCLE
          GRAYSLAKE, IL 60030


          ,

          ILENE F. GOLDSTEIN
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          PBG Financial Services Inc
          666 Dunde Road
          Suite 401
          Northbrook, IL 60062

 1        Discover Bank
          Discover Products Inc
          PO Box 3025
          New Albany, OH 43054‐3025
Case 16-34911    Doc 44    Filed 11/08/18 Entered 11/08/18 17:42:36   Desc Main
                             Document     Page 2 of 3




2    First Data Global Leasing
     by American InfoSource LP as agent
     4515 N Santa Fe Ave
     Oklahoma City, OK 73118

3    First Data Global Leasing
     by American InfoSource LP as agent
     4515 N Santa Fe Ave
     Oklahoma City, OK 73118

4P   Illinois Department of Revenue Bankruptcy Section
     PO Box 19035
     Springfield, IL 62794‐9035

4U   Illinois Department of Revenue Bankruptcy Section
     PO Box 19035
     Springfield, IL 62794‐9035

5    Capital One, N.A.
     c/o Becket and Lee LLP
     PO Box 3001
     Malvern, PA 19355‐0701

6    PYOD, LLC its successors and assigns as assignee
     of Citibank, N.A.
     Resurgent Capital Services,PO Box 19008
     Greenville, SC 29602

7    PYOD, LLC its successors and assigns as assignee
     of Citibank, N.A.
     Resurgent Capital Services,PO Box 19008
     Greenville, SC 29602

8    Portfolio Recovery Associates, LLC
     Successor to CITIBANK, N.A.
     (THE HOME DEPOT),POB 41067
     Norfolk, VA 23541

9    Midland Funding, LLC
     Midland Credit Management, Inc. as,
     WARREN, MI 48090
 Case 16-34911      Doc 44    Filed 11/08/18 Entered 11/08/18 17:42:36   Desc Main
                                Document     Page 3 of 3


 10     Midland Funding, LLC
        Midland Credit Management, Inc. as,
        WARREN, MI 48090

 11     Midland Funding, LLC
        Midland Credit Management, Inc. as,
        WARREN, MI 48090

 12     Midland Funding, LLC
        Midland Credit Management, Inc. as,
        WARREN, MI 48090

 13     Directv, LLC
        by American InfoSource LP as agent
        4515 N Santa Fe Ave
        Oklahoma City, OK 73118



/s/ ILENE F. GOLDSTEIN

Chapter 7 Trustee
ILENE F. GOLDSTEIN, Trustee
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
Phone: (847) 562‐9595
Fax: (847) 564‐8402
